NUMBER 13-08-00162-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG





PROGRESO INDEPENDENT SCHOOL DISTRICT, 	APPELLANT,


v.


ELEAZAR PEREZ, JR., 	APPELLEE.
 


On Appeal from the 389th District Court 
of Hidalgo County, Texas.




MEMORANDUM OPINION

 
Before Justices Yañez, Rodriguez, and Vela

Memorandum Opinion Per Curiam

	Appellant, Progreso Independent School District, has filed an unopposed motion to
dismiss this interlocutory appeal on grounds that the appeal has become moot. 
	The Court, having considered the documents on file and appellant's unopposed
motion to dismiss the appeal, is of the opinion that the motion should be granted.  See Tex.
R. App. P. 42.1(a).  Appellant's motion to dismiss is granted, and the appeal is hereby
DISMISSED.  Pending motions, if any, are likewise DISMISSED.  
	Costs are taxed against appellant.  See Tex. R. App. P. 42.1(d) ("Absent agreement
of the parties, the court will tax costs against the appellant.").  Having dismissed the appeal
at appellant's request, no motion for rehearing will be entertained, and our mandate will
issue forthwith.

							PER CURIAM
Memorandum Opinion delivered 
and filed this the 5th day of June, 2008.